DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 12/3/2020 has been entered.
 	Claim 1 has been amended.
	Claims 14-16 have been withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 12 recites the limitation "the spring bases" in paragraphs ba.  There is insufficient antecedent basis for this limitation in the claim.  Applicant might consider the first and second spring bases instead.
Claim 12 recites the limitation "these two spring bases" in paragraphs bb.  There is insufficient antecedent basis for this limitation in the claim.  Applicant might consider the first and second spring bases instead.
Claim 17 recites the limitation "the splint parts" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant might consider the first and second splint parts instead.
Dependent claim 13 is rejected insofar as they depend from a rejected claim and thereby incorporate the deficiency due to their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Houser (WO 2005/076882 A2).
	Regarding independent claim 1, Figures 2-7 in Houser discloses applicant’s claimed dynamic correction splint comprising

b)    a spring device (300, paragraph 0029 discloses resilient member 300 is elastic, which is interpreted to be a spring device) comprising first and second spring bases (302, 304) and an elastic band (300, paragraph 0029 discloses resilient member 300 is elastic, which is interpreted to correspond to elastic band) extending between the first and second spring bases (302, 304), spring device (300) being coupled to the first and second splint parts (260, 261) by first and second spring bases (302, 304), respectively, of the spring device (300),
c)    the spring device (300) being configured and coupled to the splint parts (260, 261) such that a pivoting movement of the splint parts (260, 261) leads to an altered correction moment of the spring device (300) being applied onto the first and second splint parts (260, 261), said altered correction moment acting towards a correction position of the splint parts (260, 261),
d)    the spring device (300) being configured and coupled to the splint parts (260, 261) such that an absolute value of said altered correction moment increases as the splint parts (260, 261) approach the correction position (Figures 7a-7c illustrates the 1st & 2nd splint parts 260, 261 being pivoted, causing altered correction moment on the spring device 200, thereby creating absolute value thereon, relaxing on the spring device 300 increases as the 1st & 2nd splint parts 260, 261 progresses from Figures 7c to 7b to 7a)  and
e)    a switching mechanism (650, rocker mechanism) being provided which
ea)    is actuated in a motion-controlled way by the pivoting of the splint parts (260, 261) resulting in one band part of the elastic band (300) coming to rest against a supporting surface (Figure 7a-7b illustrates a portion/part of elastic band 300 resting on 
eb)    at its actuation alters the coupling of the splint parts (260, 261) with the spring device (300).
	Regarding claim 2, Houser reference, presented above, discloses applicant’s claimed dynamic correction splint comprising all features as recited in these claims, wherein the correction position is a maximum straightened position (Figure 7a) of the splint parts (660, 661).
	Regarding claim 3, Houser reference, presented above, discloses applicant’s claimed dynamic correction splint comprising all features as recited in these claims, wherein a starting position is a maximum bending position (Figure 7c) of the splint parts (660, 661).
	Regarding claim 4, Houser reference, presented above, discloses applicant’s claimed dynamic correction splint comprising all features as recited in these claims, wherein the spring device (300) is configured and coupled to the splint parts (260, 261) in such a way that a characteristic of the correction moment in dependence on a bending angle of the splint parts (300) comprises a kink (662, 663).
	Regarding claim 5, Houser reference, presented above, discloses applicant’s claimed dynamic correction splint comprising all features as recited in these claims, wherein at least one of the correction position and a starting position is defined by a stop (662, 663).
	Regarding claim 6, Houser reference, presented above, discloses applicant’s claimed dynamic correction splint comprising all features as recited in these claims, wherein
a)    the dynamic correction splint comprises a first pivoting range of the splint parts (260, 260)
the correction position, Figure 7a-7c illustrates progression of pivoting on the 1st & 2nd splint parts 260, 261, which a pivoting range on the progression of pivoting neighbors the correction position) and
ab)    in which the splint parts (260, 261) are coupled to the spring device (300) via a first coupling (groove 282 couples with end 302, see Figure 3a), and
b)    the dynamic correction splint comprises a second pivoting range
ba)    which neighbors a starting position (it is noted that claim 6 has not defined what is meant by a starting position, Figure 7a-7c illustrates progression of pivoting on the 1st & 2nd splint parts 260, 261, which a pivoting range on the progression of pivoting neighbors a starting position) and
bb)    in which the splint parts (260, 261) are coupled to the spring device (300) via a second coupling (groove 283 couples with end 304, see Figure 3a)  where the second coupling differs from the first coupling (Figure 3a illustrates first coupling 282, 302 is distinct from second coupling 283, 304),
c)    a transition from the first pivoting range to the second pivoting range is achieved by switching the switching mechanism (650) in a motion-controlled way by the pivoting of the splint parts (260, 261) from a first switching state to a second switching state (Figures 7a-7c illustrates switching states).
Regarding claim 7, Houser reference, presented above, discloses applicant’s claimed dynamic correction splint comprising all features as recited in these claims, wherein in the second pivoting range the absolute value of the correction moment is zero (Figure 7c illustrates pivoting range is zero as there is no pivoting range since head 697 anchors in recess 662).
Regarding claim 8, Houser reference, presented above, discloses applicant’s claimed dynamic correction splint comprising all features as recited in these claims, wherein in the first pivoting range the correction moment a) has an absolute value which increases for a pivoting towards the correction position (Figure 7a illustrates the spring device with increased tension as it progresses from 7a to 7c and increased contraction as the 1st and 2nd splint parts 260, 261 travels from 7c-7a) and b) comprises an effective direction (s2, s4) biasing the splint parts (260, 261) to be pivoted towards the correction position (claim 8 has not defined what is meant by the correction position).
Regarding claim 9, Houser reference, presented above, discloses applicant’s claimed dynamic correction splint comprising all features as recited in these claims, wherein in the first pivoting range the correction moment a) has an absolute value which increases for a pivoting towards the correction position and b) comprises an effective direction biasing the splint parts to be pivoted towards the correction position (see Figures 7a-7c).
Regarding claim 10, Houser reference, presented above, discloses applicant’s claimed dynamic correction splint comprising all features as recited in these claims, wherein the spring device is adjustable (Figures 7a-7c illustrates the tension and contraction of the spring device.
	Regarding claim 11, Houser reference, presented above, discloses applicant’s claimed dynamic correction splint comprising all features as recited in these claims, wherein
a)    the spring bases (302, 304) of the spring device (300) are each coupled to a splint part (260, 261) with an eccentricity (rotation) with respect to the pivoting axis (A1, A2),
b)    the splint parts (260, 261) form an angle larger than 180° (Figure 7a illustrates splint part 660 is capable of pivoting beyond 180°) while an angle of connecting axes of the spring 
Regarding claim 12, Houser reference, presented above, discloses applicant’s claimed dynamic correction splint comprising all features as recited in these claims, wherein
a)    the spring device is a longitudinal spring (Figures 2-7 illustrates spring device 300 is a longitudinal spring) and
b)    by the switching mechanism (650)
ba)    in the first switching state the longitudinal spring (300) is coupled to the splint parts (660, 661) only via the spring bases of the longitudinal spring (Figure 7a) and
bb)    in the second switching state the longitudinal spring (300) is additionally supported on a support (671, a cam portion on splint part 661) at a location of the longitudinal spring between these two spring bases (302, 304) and the longitudinal spring (300) is deflected by the support (671, cam portion on splint part 661).
Regarding claim 13, Houser reference, presented above, discloses applicant’s claimed dynamic correction splint comprising all features as recited in these claims, wherein the additional support (671) of the longitudinal spring (300) is arranged in the region of the pivoting axis (A2) of the splint parts (260, 261).
Regarding claim 17, Houser reference, presented above, discloses applicant’s claimed dynamic correction splint comprising all features as recited in these claims, wherein the splint parts (260, 261) of the dynamic correction splint is realized by a panel construction (Figure 4 illustrates the splint parts 260, 261 are panel-like).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.